Citation Nr: 0614425	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-08 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement of unauthorized emergency 
medical treatment in a private facility from January 5, 2002 
to January 7, 2002.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida.


FINDING OF FACT

The veteran's medical condition was stabilized at Mease 
Dunedin Hospital on Saturday, January 5, 2002; however, a VA 
facility was not feasibly available to accept transfer, and 
the veteran was not able to be discharged until January 7, 
2002.


CONCLUSION OF LAW

The criteria for reimbursement of the cost of unauthorized 
emergency medical treatment received in a private facility 
from January 5, 2002 to January 7, 2002 are met.  38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1005 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks reimbursement for emergency services for 
non-service-connected conditions in non-VA facilities under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.  To be 
eligible for reimbursement under these provisions, the 
treatment must satisfy all of the following conditions: (1) 
The emergency services were provided in a hospital emergency 
department or a similar facility providing emergency care; 
(2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health; (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson; (4) 
The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
veteran; (5) The veteran was enrolled in the VA health care 
system at the time the emergency treatment was furnished and 
had received medical services under 38 U.S.C. Chapter 17 
within two years before the non-VA emergency treatment; (6) 
The veteran is financially liable to the non-VA provider of 
the emergency treatment; (7) The veteran has no health 
insurance coverage for payment or reimbursement for the 
emergency treatment; (8)  The veteran has unsuccessfully 
exhausted claims reasonably available against a third party 
in the case of an accident or work-related injury; and (9) 
The veteran is not eligible for reimbursement under 38 U.S.C. 
§ 1728, which applies primarily to emergency treatment for a 
service-connected disability.  38 C.F.R. § 17.1002.

Primarily at issue in this case is the fourth element, and in 
particular, at what point the veteran was stabilized and 
could be transferred to a VA facility.  "The term stabilized 
means that no material deterioration of the emergency medical 
condition is likely, within reasonable medical probability, 
to occur if the veteran is discharged or transferred to a VA 
or other Federal facility."  38 C.F.R. § 17.1001(d).  

The facts of this case are not in dispute.  The veteran 
presented to his primary care physician at the VAMC at Bay 
Pines on Thursday, January 3rd with complaints of vomiting up 
coffee ground-like blood.  He did not meet admissions 
criteria at that time, so the physician prescribed medication 
and scheduled follow-up care.  On Friday, January 4th, the 
veteran again vomited up blood.  He again called his VA 
physician, who instructed him to go to the nearest hospital 
to stabilize, and then ask to be transferred to the VAMC.  
The veteran was admitted to the private facility of Mease 
Dunedin Hospital (hereinafter, Mease).  Admission records 
indicate that the veteran immediately informed Mease that he 
wished to be transferred to the VAMC when possible.  

On Saturday, January 5th, Mease notified Bay Pines VAMC of 
the transfer request.  VA indicated that it accepted hospital 
to hospital transfers only Monday through Friday.  On Monday, 
January 7th, Mease Dunedin again contacted Bay Pines VAMC in 
an attempt to transfer the veteran.  VA advised that it would 
not accept the veteran for transfer, so the veteran was 
discharged home, with instructions to follow up at the VA 
outpatient clinic.

Bay Pines VAMC has authorized reimbursement for one day - 
January 4, 2002 - indicating that the veteran was "medically 
stable to safely effect a transfer to a VA facility on 
January 5, 2002."  See letter to the veteran, dated 
September 27, 2002.  Indeed, the Chief Medical Officer of Bay 
Pines VAMC reviewed the file and indicated in August 2002 
that the medical record showed improvement on January 5th and 
any concern of gastrointestinal tract bleeding was resolved.  
He further stated in August 2005 that the veteran's 
presenting emergency had been "stabilized/resolved" by that 
date.  

While it may be true that the veteran became sufficiently 
stable to transfer to a VA facility for continuing in-patient 
care on Saturday, the fact of the matter is that such a 
transfer was impossible due to VA's own unwillingness to 
effect transfers on the weekends.  All other factors being 
equal, had the veteran become ill earlier in the week, for 
example on Monday, he would have been transferred to Bay 
Pines VAMC on Wednesday, and would not now be responsible for 
a several thousand dollar bill from Mease.  The Board finds 
this result to be absurd.  The veteran did everything 
possible to ensure that the proper steps were taken to fall 
within the legal limits of the applicable regulation.  

VA's General Counsel has issued a non-binding advisory 
opinion that VA may deny reimbursement under 38 U.S.C.A. 
§ 1725 after the point in time when a veteran may be 
transferred safely, even though VA cannot accept the transfer 
because it does not have a bed.  VAOPGCADV 11-2005 (Nov. 16, 
2005).  However, the Board notes it is bound by precedent 
opinions of VA's General Counsel only.  See 38 C.F.R. § 19.5 
(2005).  As it applies in the instant case, the Board does 
not agree with the General Counsel's advice.  The Board 
interprets the statute and implementing regulations as 
requiring reimbursement until the veteran is stabilized and 
can be transferred to a VA facility.  In the instant case, 
the medical evidence establishes that the veteran was stable 
on January 5th.  However, the balance of the records 
demonstrates that he could not be transferred to a VA 
facility at that time.  Bay Pines VAMC was not feasibly 
available to this veteran because he stabilized over the 
weekend.  Both conditions having not been met, reimbursement 
is required.

As a final matter, because total reimbursement is warranted 
in this case, a discussion regarding VA's compliance with 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b) (2005) 
is not necessary. 


ORDER

Entitlement to reimbursement of unauthorized medical 
treatment in a private facility from January 5, 2002 to 
January 7, 2002 is granted.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


